           Case 1:21-mj-00012-GMH Document 19 Filed 05/24/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :      Case No. 21-MJ-012
                 v.                                   :
                                                      :
CINDY FITCHETT,                                       :
MICHAEL CURZIO,                                       :
DOUGLAS SWEET,                                        :
TERRY BROWN,                                          :
BRADLEY RUKSTALES, and                                :
THOMAS GALLAGHER,                                     :
                                                      :
                 Defendants.                          :


                                  NOTICE OF APPEARANCE

          The United States of America, by and through its undersigned counsel, the Acting United

States Attorney for the District of Columbia, herby informs the Court that Assistant United

States Attorney Susan T. Lehr is entering her appearance in this matter on behalf of the United

States.



                                                     Respectfully submitted,

                                                     CHANNING D. PHILLIPS
                                                     ACTING UNITED STATES ATTORNEY
                                                     D.C. Bar No.415793


                                                             /s/ Susan T. Lehr
                                                     SUSAN T. LEHR
                                                     NE Bar No. 19248
                                                     Assistant United States Attorney
                                                     District of Columbia
                                                     Capitol Riot Detailee
                                                     555 4th Street, NW,
                                                     Washington, D.C. 20530
                                                     Telephone No. (402) 332-8032
                                                     Susan.Lehr@usdoj.gov
        Case 1:21-mj-00012-GMH Document 19 Filed 05/24/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 24th day of May 2021, a copy of the foregoing was served upon all parties listed

on the Electronic Case Filing (ECF) System.

                                                           /s/ Susan T. Lehr
                                                   Susan T. Lehr
                                                   Assistant United States Attorney




                                              2
